Order entered September 20, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00692-CV

                             IN THE INTEREST OF N. L. T., A CHILD

                        On Appeal from the 256th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-04-10316

                                           ORDER
        We GRANT appellant’s September 17, 2013 motion for an extension of time to file a

brief. We ORDER the brief tendered to this Court by appellant on September 17, 2013 filed as

of the date of this order.


                                                     /s/   MICHAEL J. O'NEILL
                                                           JUSTICE